TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00342-CV


Will Richardson, Appellant

v.


Virginia Rogers and James A. Mattox, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. GN200705, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 






	Appellant filed an unopposed motion to dismiss his appeal advising that he no longer
desires to pursue this appeal.

 It appearing to this Court that the motion should be granted, the instant appeal is
dismissed on the unopposed motion of Appellant. Tex. R. App. P. 42.1(a)(2).


  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed on Appellant's Motion
Filed:   July 26, 2002
Do Not Publish